Case 0:20-cv-62568-BB Document 55 Entered on FLSD Docket 06/03/2021 Page 1 of 6




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 20-CV-62568-BLOOM/VALLE

 MISSY CASIMIR-CHERY,

         Plaintiff,

 v.

 JTI (US) Holding Inc., a
 foreign corporation, et al.,

       Defendants.
 _____________________________________

                        OMNIBUS ORDER ON DISCOVERY MOTIONS

         THIS CAUSE comes before the Court upon: (i) Defendant JTI (US) Holding Inc.’s

 Expedited Motion for Protective Order (ECF No. 42); (ii) Plaintiff’s Expedited Motion for

 Protective Order (ECF No. 44); and (iii) Defendant JTI’s Motion to Compel Discovery from

 Plaintiff (ECF No. 46). Having reviewed the Motions, the Responses (ECF Nos. 45, 49, 50), and

 Replies (ECF Nos. 51, 52), and being duly advised in the record, it is hereby ORDERED AND

 ADJUDGED as set forth below.

                                         I.    BACKGROUND

         On January 27, 2021, Plaintiff filed her Amended Complaint alleging claims against

 Defendant JTI (US) Holding Inc (“Defendant” or “JTI”) for racial discrimination and retaliation

 under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq. and

 42 U.S.C. § 1981. See generally (ECF No. 32). The Amended Complaint also alleges an overtime

 compensation claim under the Fair Labor Standards Act. Id. ¶¶ 54-61. In several counts, Plaintiff

 seeks “economic losses, for mental and physical injuries, for lost wages and benefits,
Case 0:20-cv-62568-BB Document 55 Entered on FLSD Docket 06/03/2021 Page 2 of 6




 compensatory damages, punitive damages, prejudgment interest, equitable relief, costs and

 attorney’s fees, and such other relief as the Court deems appropriate.” Id. at 8, 9, 11.

           II.     DEFENDANT’S MOTION FOR PROTECTIVE ORDER (ECF NO. 42)

        Under Rule 26, a court may, for good cause, issue an order to protect a party or person

 from annoyance, embarrassment, oppression, or undue burden or expense. Fed. R. Civ. P.

 26(c)(1). In addition to finding good cause, a court issuing a protective order must also be satisfied

 that, on balance, the interests of the party seeking the protective order outweigh the interests of the

 opposing party. Farnsworth v. Procter & Gamble Co., 758 F.2d 1545, 1547 (11th Cir. 1985).

        Here, Defendant seeks a protective order to preclude the deposition of Daniela Argirova,

 which is currently noticed for June 11, 2021 via Zoom. (ECF No. 42 at 1). According to

 Defendant, Ms. Argirova is a “non-party” and “not employed by Defendant JTI.” Id. at 2 n.3.

 Defendant asserts that Ms. Argirova resides and works in Switzerland, and that Swiss law makes

 it “a crime to depose a Swiss resident on Swiss soil” under Article 271 of the Swiss Criminal Code.

 Id. at 2. Nonetheless, Defendant acknowledges that it “has assumed out of an abundance of caution

 that Ms. Argirova is a managing agent of Defendant JTI.” Id. Defendant also concedes that

 Ms. Argirova has “discoverable knowledge relevant to Plaintiff’s allegations and defenses.” Id.

        Having reviewed the facts and applicable law, the undersigned finds that Defendant’s

 motion fails for several reasons. First, Defendant’s decision to treat Ms. Argirova as a “managing

 agent” brings this case in line with other cases in this District in which courts have permitted the

 deposition of a witness in Switzerland or elsewhere when, as here, the witness was found to be a

 managing agent for the corporate defendant. See Calixto v. Watson Bowman Acme Corp., No. 07-

 60077-CIV, 2008 WL 4487679, at *3-4 (S.D. Fla. Sept. 29, 2008); see also In re Takata Airbag

 Prod. Liab. Litig., No. 15-02599, 2017 WL 8812735, at *3, *10 (S.D. Fla. July 19, 2017), report



                                                   2
Case 0:20-cv-62568-BB Document 55 Entered on FLSD Docket 06/03/2021 Page 3 of 6




 and recommendation adopted, No. 14-24009-CV, 2018 WL 1859338 (S.D. Fla. Feb. 6, 2018)

 (compelling the deposition of a “managing agent” after conducting five factor inquiry, including

 the individual’s general power to exercise discretion and responsibility, whether the individual was

 expected to testify at the employer’s request, whether there are others with greater authority

 regarding the information sought, and whether the witness identifies with the interests of the

 corporation). Second, Defendant states that Ms. Argirova is a Vice President at JT International

 SA. (ECF No. 42 at 2). Defendant, however, fails to expand on whether JT International SA and

 JTI are corporate affiliates, which affiliation may result in Ms. Argirova being subject to

 Defendant’s “custody or control.” See, e.g., Costa v. Kerzner Int’l Resorts, Inc., 277 F.R.D. 468,

 471 (S.D. Fla. 2011) (granting motion to compel discovery where corporate affiliates were

 sufficiently related to meet the “custody and control” inquiry); Alcan Int’l Ltd. v. S.A. Day Mfg.

 Co., 176 F.R.D. 75, 79 (W.D.N.Y. 1996) (granting motion to compel discovery and deposition of

 employee based on the affiliation between the defendant and the corporation). Lastly, and

 importantly, contrary to Defendant’s argument, Swiss law does not preclude voluntary discovery

 where a party would be subject only to procedural consequences rather than criminal sanctions.

 See EFG Bank AG v. AXA Equitable Life Ins. Co., No. 17-CV-4767 (JMF), 2018 WL 1918627, at

 *2 (S.D.N.Y. Apr. 20, 2018).

        In sum, Defendant has failed to meet its burden to show good cause for a protective order

 to preclude the deposition of Ms. Argirova. Accordingly, Defendant’s motion for a protective

 order is DENIED. 1 Nonetheless, the undersigned is mindful of the logistical challenges involved

 in any deposition, which are exacerbated when the deponent resides abroad during the COVID-19



 1
  Defendant’s request for “costs, expenses, and legal fees incurred in preparing and presenting the
 Motion” is also DENIED. (ECF No. 51 at 6).

                                                  3
Case 0:20-cv-62568-BB Document 55 Entered on FLSD Docket 06/03/2021 Page 4 of 6




 pandemic. Accordingly, absent agreement of the parties, the deposition scheduled for June 11,

 2021, is cancelled. 2 Rather, within seven (7) days from the date of this Order, the parties must

 telephonically meet and confer to select a mutually agreeable date and procedure to depose

 Ms. Argirova (whether in Switzerland or elsewhere). The deposition should proceed within 60

 days from the date of this Order, but in no event beyond the current discovery deadline in the

 Court’s Scheduling Order. See (ECF No. 29). Lastly, after considering the parties’ financial

 resources, Defendant’s potential use of Ms. Argirova as a witness at trial, (ECF No. 42 at 5),

 “willing[ness] to arrange for Ms. Argirova[‘s] [deposition] prior to trial,” (Id.), and the equities in

 the case, the undersigned concludes that the deposition and travel-related costs for deposing

 Ms. Argirova should be split between the parties. 3

            III.    DEFENDANT’S MOTION TO COMPEL DISCOVERY (ECF NO. 46)

        Pursuant to Federal Rule of Civil Procedure 26(b)(1), “[p]arties may obtain discovery

 regarding any nonprivileged matter that is relevant to any party’s claim or defense and proportional

 to the needs of the case.” Fed. R. Civ. P. 26(b)(1). While the scope of discovery under the Federal

 Rules is broad, parties may not engage in a fishing expedition to obtain evidence to support their

 claims or defenses. Porter v. Ray, 461 F.3d 1315, 1324 (11th Cir. 2006).

        Here, Defendant seeks to compel Plaintiff’s response to Request for Production No. 27,

 which seeks:

        Any and all Documents [Plaintiff has] received from any potential employer,
        headhunter or employment agency [from December 1, 2017 to the present]

 2
  Rescheduling the deposition is consistent with counsel’s correspondence suggesting that Plaintiff
 had previously agreed to withdraw the notice of deposition for Ms. Argirova based on Defendant’s
 representation that she would be deposed before the October 19th discovery deadline. See (ECF
 No. 51 at 8).
 3
  Plaintiff’s “cross-motion” within her Response (ECF No. 45 at 1, 5-6) to exclude the testimony
 of Ms. Argirova is premature. Accordingly, Plaintiff’s request is DENIED.

                                                   4
Case 0:20-cv-62568-BB Document 55 Entered on FLSD Docket 06/03/2021 Page 5 of 6




        including, but not limited to, all employment application forms, business cards,
        postcards, letters, e-mail, faxes, rejection letters, letters responding to applications,
        offers of employment or other documents.

 (ECF No. 46 at 2) (emphasis added).

        Plaintiff argues that the employment records are irrelevant and not related to the claims at

 issue, but are meant to harass Plaintiff. 4 (ECF No. 49 at 1, ) Plaintiff’s arguments, however, are

 unsupported by the allegations in the Amended Complaint in which Plaintiff seeks “economic

 losses, . . . lost wages and benefits, compensatory damages, punitive damages, prejudgment

 interest, equitable relief, costs and attorney’s fees, and such other relief as the Court deems

 appropriate.” (ECF No. 32 at 8, 9, 11). Indeed, faced with similar allegations, the undersigned

 and other courts have found that employment records may be relevant to a plaintiff’s claim for

 economic damages, including lost wages, loss of earning capacity, and mental anguish. See, e.g.,

 Feise v. N. Broward Hosp. Dist., No. 14-CV-61556, 2015 WL 13309321, at *3 (S.D. Fla. Apr. 27,

 2015) (granting motion to compel personnel and employment records); see also Stevenson v.

 Johnson Bros Corp., No. 2:18-CV-1702-RDP, 2019 WL 1083781, at *4 (N.D. Ala. Mar. 7, 2019)

 (concluding that employment applications may provide relevant information regarding the reasons

 for plaintiff’s departure); Montes v. M & M Mgmt. Co., No. 15-80142-CIV, 2015 WL 4040507,

 at *4 (S.D. Fla. June 30, 2015) (ordering that current and prior employers produce numerous

 employee records, including application and performance evaluations).




 4
   Plaintiff complains that Defendant is seeking “to take discovery about and from her current
 employer” simply to harass Plaintiff. (ECF No. 49 at 2). Plaintiff argues that “Defendants are
 intending to send a subpoena to Plaintiff’s current employer to disclose the existence of this lawsuit
 under the pretense of discovery,” and that there is “no good reason [for this] other than pure
 harassment.” Id. at 5. Plaintiff’s arguments, however, miss the mark as unresponsive to
 Defendant’s motion to compel Plaintiff’s response to Request for Production No. 27.
                                                   5
Case 0:20-cv-62568-BB Document 55 Entered on FLSD Docket 06/03/2021 Page 6 of 6




        Despite the potential relevance of the requested documents, Defendant’s Request No. 27 is

 overbroad as written. Thus, Defendant’s Motion to Compel production of documents responsive

 to Request for Production No. 27 is GRANTED IN PART, as limited below. Accordingly, within

 seven (7) days from the date of this Order, Plaintiff must produce all employment applications,

 letters, e-mails, faxes, rejection letters, letters responding to applications, or offers of employment

 from any potential employer between December 1, 2017 to the present. The remainder of Request

 for Production No. 27 is DENIED.

            IV.     PLAINTIFF’S MOTION FOR PROTECTIVE ORDER (ECF NO. 44)

        Initially, the parties disagreed on a date for Plaintiff’s deposition. See generally (ECF

 No. 44). However, the Joint Status Report reflects that “the parties have agreed to reschedule

 Plaintiff’s deposition for June 18th via Zoom.” (ECF No. 53 at 2). Accordingly, Plaintiff’s motion

 is DENIED as moot.

        DONE AND ORDERED in Chambers at Fort Lauderdale, Florida on June 3, 2021.



                                                _____________________________________
                                                ALICIA O. VALLE
                                                UNITED STATES MAGISTRATE JUDGE

 cc:    U.S. District Judge Beth Bloom
        All Counsel of Record




                                                   6
